DETAILED ACTION
Response to Arguments
Applicant's arguments filed on July 25, 2022 have been fully considered but they are not persuasive.
Regarding the claim objections of claims 1 and 5-23, the Applicant’s arguments on page 4 of the remarks have been fully considered by the examiner. However, the arguments on pages 1-3 of the remarks separated from pages 4-8 of the remarks are confusing. Applicant note not all the claim objections have been corrected. For example, some language recited in each of the independent claims 1 and 10 have been amended, but the same language recited in independent claim 19 has not been amended. Applicant is suggested to use consistence language for each of the claims
Regarding the claim rejections of claims 1, 7, 10-13, and 16 rejected under 35 U.S.C. §112(a), the Applicant’s arguments on pages 7 and 8 of the remarks have been fully considered by the examiner. However, the Applicant merely argued that there is no single means in claim 1 nor in claim 10. The examiner respectfully disagreed. Both independent claims 1 and 10 recited an electronic apparatus in the preamble of the claims without reciting any claimed circuitries in the body of the claims, in other words, the only claimed hardware element is the “electric apparatus” which is a single means as recited in the rejected claims. 
Regarding the claim rejections of claims 1, 5-18, and 20-23 rejected under 35 U.S.C. §112(b), the Applicant’s arguments on pages 4-7 of the remarks have been fully considered by the examiner. However, the Applicant’s arguments are not directly corresponded to the issues pointed out by the examiner, especially the inconsistence language used in the claims to cause the lacking of antecedent basis. See the claim objections section below for the proposed amendments suggested by the examiner.    

Specification
The amendments to the published specification filed on July 25, 2022 have not been entered because the amendments to paragraphs 185, 186, 190-192, 197, 206, 213, 221, 232, 281, and 292 of the published specification do not match the contents of the same paragraphs of the instant specification.

Claim Objections
Claims 1 and 5-23 are objected to because of the following informalities:  According to the present invention and based on the best understanding of the invention by the examiner, the following claim amendments are being suggested to clarify the inconsistence language recited in the claims.

1. (Currently Amended)[[.]] An electronic apparatus configured to process a dual-carrier-modulation (DCM) coded orthogonal-frequency-division-multiplex (COFDM) signal of a specific type conveyed by a plurality of quadrature-amplitude-modulated (QAM) electromagnetic carrier waves, said 
(a) a first half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a first set of successive square QAM symbols of a specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of bits of coded digital data via each QAM symbol in said first set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a first pattern of SCM mapping square QAM symbol constellations comprising: a respective -I,+Q quadrant, a respective +1,+Q quadrant, a respective +1,-Q quadrant, and a respective -I,-Q quadrant; 
(b) each of said quadrants in said first pattern of SCM mapping 
(c) different one-quarters of all palindromic ones of a first mapping pattern being arranged along respective diagonals of 
(d) each of said different one-quarters of all said palindromic lattice points in said first mapping pattern being confined to one of the innermost and outermost sub-quadrants of 
(e) a second half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each SCM is mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a second pattern of SCM mapping square QAM symbol constellations comprising: a respective - I,+Q quadrant, a respective +1,+Q quadrant, a respective +I,-Q quadrant, and a respective -I,-Q quadrant; 
(f) each of said quadrants in said second pattern of SCM mapping 
(g) square QAM symbol constellations having respective digital map labels corresponding to digital map labels of lattice points in the innermost sub-quadrant[[s]] of said  square QAM symbol constellations, and the lattice points in the innermost sub-quadrant[[s]] of said square QAM symbol constellations having respective digital map labels corresponding to digital map labels of the lattice points in the outermost sub-quadrant[[s]] of said  square QAM symbol constellations. 

5. (Currently Amended)[[.]]  The electronic apparatus set forth in claim 1, said electronic apparatus being a transmitter apparatus for processing said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating respective ones of said first set of successive square QAM symbols of said specific size larger than 16QAM;
second modulation means for modulating 
means for arranging said first and said second halves of said plurality of QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification; 
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and 
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof. 

6. (Currently Amended)[[.]]  The electronic apparatus set forth in claim 1, said electronic apparatus being a receiver apparatus for processing said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means for computing, responsive to said baseband DCM-COFDM signal, both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said first set of successive square QAM symbols of [[a]] the specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with [[a]] said first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means wherein each SCM is mapped in accordance with said first pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
second demapping means wherein each SCM is mapped in accordance with said second pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
means for providing maximal ratio combining of corresponding 
means for decoding said reproduced coded digital signal to recover tan encoded digital signal 

7. (Currently Amended)[[.]] The electronic apparatus set forth in claim 1, said DCM-COFDM signal further characterized by:
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel
said second half of said plurality of QAM electromagnetic carrier waves being disposed in a second subband of said communication channel, wherein said first subband is lower in frequency than said second subband;
the QAM electromagnetic carrier waves conveying said respective set of bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the QAM electromagnetic carrier waves conveying said respective set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies.

8. (Currently Amended)[[.]] The electronic apparatus set forth in claim 7, said electronic apparatus being a transmitter apparatus for processing said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating 
second modulation means for modulating 
means for arranging said first and second halves of said plurality of QAM electromagnetic carrier waves within a radio-frequency (RF) full-channel plural-carrier-wave signal for power amplification;
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof. 

9. (Currently Amended)[[.]]  The electronic apparatus set forth in claim 7, said electronic apparatus being a receiver apparatus for processing said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means for computing, responsive to said baseband DCM-COFDM signal, both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said first set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means for demapping said first set of successive square QAM symbols of said specific size larger than 16QAM, wherein each SCM is mapped in accordance with said first pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
second demapping means for demapping said second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each SCM is mapped in accordance with said second pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
means for providing maximal ratio combining of corresponding 
means for decoding said reproduced coded digital signal to recover tan encoded digital signal 

10. (Currently Amended)[[.]]  An electronic apparatus configured to process a dual-carrier-modulation (DCM) coded orthogonal-frequency-division-multiplex (COFDM) signal of a specific type conveyed by a plurality of quadrature-amplitude-modulated (QAM) electromagnetic carrier waves, said 
(a) a first half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a first set of successive square QAM symbols of a specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of bits of coded digital data via each QAM symbol in said first set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a first pattern of SCM mapping square QAM symbol constellations comprising: a respective -I,+Q quadrant, a respective +I,+Q quadrant, a respective +I,-Q quadrant,[[.]] and a respective -I,-Q quadrant;  
(b) each of said quadrants in said first pattern of SCM mapping square QAM symbol constellations being composed of an innermost sub-quadrant thereof, an outermost sub-quadrant thereof,[[.]] and two flanking sub-quadrants thereof; 
(c) a second half of said plurality of QAM electromagnetic carrier waves being amplitude modulated by respective ones of a second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each SCM is mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a second pattern of SCM mapping square QAM symbol constellations comprising: a respective -I,+Q quadrant, a respective +I,+Q quadrant, a respective +I,-Q quadrant, and a respective -I,-Q quadrant;  
(d) each of said quadrants in said second pattern of SCM mapping square QAM symbol constellations being composed of an innermost sub-quadrant thereof, an outermost sub-quadrant thereof, and two flanking sub-quadrants thereof; 
(e) square QAM symbol constellations having respective digital map labels corresponding to digital map labels of lattice points in the innermost sub-quadrant[[s]] of said  QAM symbol constellations, and the lattice points in the innermost sub-quadrant[[s]] of said QAM symbol constellations having respective digital map labels corresponding to digital map labels of the lattice points in the outermost sub-quadrant[[s]] of said  QAM symbol constellations;
(f) each lattice-point label associated with higher energy in said first pattern of lattice-point labeling being associated with lower energy in said second pattern of lattice-point labeling, and each lattice-point label associated with lower energy in said first pattern of lattice-point labeling being associated with higher energy in said second pattern of lattice-point labeling; 
(g) bits more likely to experience error in the lattice-point labeling of the first set of successive square QAM symbols per 
(h) bits more likely to experience error in the lattice-point labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to bits less likely to experience error in the lattice-point labeling of the first set of successive square QAM symbols per said first mapping pattern. 

11. (Currently Amended)[[.]] The electronic apparatus set forth in claim 10, said DCM-COFDM signal further characterized by: 
(i) certain ones of 
(j) different one-quarters of all those certain ones of said lattice points in said first mapping pattern being arranged along respective diagonals of 
(k) each of said different one-quarters of all those certain ones of said lattice points in said first mapping pattern being confined to one of the innermost and outermost sub-quadrants of 
(l) certain ones of 
(m)  each of different one-quarters of all those certain ones of said lattice points in said second mapping pattern being arranged along respective diagonals of 
(n) each of said different one-quarters of all those certain ones of said lattice points in said second mapping pattern being confined to one of the innermost and outermost sub-quadrants of 

13. (Currently Amended)[[.]] The electronic apparatus set forth in claim 11, said DCM-COFDM signal further characterized by:
(o) said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel
(p) said second half of said plurality of QAM electromagnetic carrier waves being disposed in a second subband of said communication channel, wherein said first subband is lower in frequency than said second subband;
(q) the plurality of QAM electromagnetic carrier waves conveying said respective set of bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
(r) the plurality of QAM electromagnetic carrier waves conveying said respective set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 

14. (Currently Amended)[[.]] The electronic apparatus set forth in claim 11, said electronic apparatus being a transmitter apparatus for processing said DCM-COFDM signal, said transmitter apparatus comprising:
first modulation means for modulating the respective amplitudes of said first half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said first set of successive square QAM symbols of said specific size larger than 16QAM;
second modulation means for modulating the respective amplitudes of said second half of said plurality of QAM electromagnetic carrier waves in accordance with said respective ones of said second set of successive square QAM symbols of said specific size larger than 16QAM;
means for arranging said first and 
means for linearly amplifying the power of said RF full-channel plural-carrier-wave signal; and
means for transmitting said RF full-channel plural-carrier-wave signal subsequent to linear amplifying thereof. 

15. (Currently Amended)[[.]] The electronic apparatus set forth in claim 11, said electronic apparatus being a receiver apparatus for processing said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means for computing, responsive to said baseband DCM-COFDM signal, both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said first set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means wherein each SCM is mapped in accordance with said first pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
second demapping means wherein each SCM is mapped in accordance with said second pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
means for providing maximal ratio combining of corresponding 
means for decoding said reproduced coded digital signal to recover an encoded digital signal 

16. (Currently Amended)[[.]] The electronic apparatus set forth in claim 10, said DCM-COFDM signal further characterized by:
said first half of said plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel
said second half of said plurality of QAM electromagnetic carrier waves being disposed in a second subband of said communication channel, wherein said first subband is lower in frequency than said second subband;
the plurality of QAM electromagnetic carrier waves conveying said first set of bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the plurality of QAM electromagnetic carrier waves conveying said second set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies. 


18. (Currently Amended)[[.]] The electronic set forth in claim 10, said electronic apparatus being a receiver apparatus for processing said DCM-COFDM signal, said receiver apparatus comprising:
a front-end tuner for selectively receiving a radio-frequency (RF) full-channel plural-carrier signal comprising said DCM-COFDM signal and converting said RF full-channel plural-carrier signal to a baseband DCM-COFDM signal;
means for computing, responsive to said baseband DCM-COFDM signal, both (a) the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal and (b) the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said first set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said first pattern of lattice-point labeling, said first set of successive square QAM symbols being extracted from the discrete Fourier transform of the lower half of the frequency spectrum of said baseband DCM-COFDM signal;
means for extracting said second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with said second pattern of lattice-point labeling, said second set of successive square QAM symbols being extracted from the discrete Fourier transform of the upper half of the frequency spectrum of said baseband DCM-COFDM signal;
first demapping means wherein each SCM is mapped in accordance with said first pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
second demapping means wherein each SCM is mapped in accordance with said second pattern of lattice-point labeling, thereby to recover [[a]] the respective set of 
means for providing maximal ratio combining of corresponding 
means for decoding said reproduced coded digital signal to recover an encoded digital signal 

19. (Currently Amended)[[.]] A method for modulating a plurality of coded orthogonal frequency- division-multiplexed (COFDM) radio-frequency (RF) carrier waves in accordance with a coded digital signal, said method comprising: 
parsing successive bits of said coded digital signal into successive lattice point labels of bits-length suitable for square QAM symbols of a specific size larger than 16QAM;
responding to said successive lattice point labels to generate a first set of successive square QAM symbols of said specific size larger than 16QAM, wherein each superposition-coded-modulation (SCM) is mapped in accordance with a first pattern of lattice-point labeling, thereby to convey a respective set of bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a first pattern of SCM mapping square QAM symbol constellations comprising: a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said first pattern of SCM mapping square QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof;
responding to said successive lattice point labels to generate a second set of successive square QAM symbols of said specific size larger than 16QAM, wherein each SCM is mapped in accordance with a second pattern of lattice-point labeling, thereby to convey a respective set of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols, and wherein each QAM symbol SCM is mapped in accordance with a second pattern of SCM mapping square QAM symbol constellations comprising: a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, each of said quadrants in said second pattern of SCM mapping square QAM symbol constellations being composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, square QAM symbol constellations having respective digital map labels corresponding to digital map labels of lattice points in the innermost sub-quadrant[[s]] of said square QAM symbol constellations, and the lattice points in the innermost sub-quadrant[[s]] of said square QAM symbol constellations having respective digital map labels corresponding to digital map labels of the lattice points in the outermost sub-quadrant[[s]] of said  square QAM symbol constellations;
quadrature amplitude modulating a first portion of said plurality of ; [[,]] and
quadrature amplitude modulating a second portion of said plurality of 

20. (Currently Amended)[[.]] The method for modulating said plurality of COFDM radio-frequency (RF) carrier waves set forth in Claim 19, wherein:
bits more likely to experience error in the lattice-point labeling of the first set of successive QAM symbols per 
bits more likely to experience error in the lattice-point labeling of the second set of successive square QAM symbols per said second mapping pattern correspond to bits less likely to experience error in the lattice-point labeling of the first set of successive square QAM symbols per said first mapping pattern. 

21. (Currently Amended)[[.]] The method for modulating said plurality of COFDM radio-frequency (RF) carrier waves set forth in Claim 19, wherein:
different one-quarters of all palindromic ones of a first mapping pattern are arranged along respective diagonals of 
each of said different one-quarters of all those certain ones of said lattice points in said first mapping pattern is confined to one of the innermost and outermost sub-quadrants of 

23. (Currently Amended)[[.]] The method for modulating said plurality of COFDM radio-frequency (RF) carrier waves set forth in Claim 19, wherein:
a first half of a plurality of QAM electromagnetic carrier waves being disposed in a first subband of a communication channel
a second half of said plurality of QAM electromagnetic carrier waves being disposed in a second subband of said communication channel, wherein said first subband is lower in frequency than said second subband;
the plurality of QAM electromagnetic carrier waves conveying the respective sets of bits of said coded digital data via each QAM symbol in said first set of successive square QAM symbols being arranged in said first subband of said communication channel in a prescribed sequential order of carrier frequencies; and
the plurality of QAM electromagnetic carrier waves conveying the respective sets of bits of said coded digital data via each QAM symbol in said second set of successive square QAM symbols being arranged in said second subband of said communication channel in said prescribed sequential order of carrier frequencies.

Claims 12 and 17 depend either directly or indirectly from claim 10, therefore they are also objected.
Claim 22 depends from claim 21, therefore it is also objected.
Applicant note that some of the claim amendments are being suggested by the examiner to overcome the lacking of antecedent basis in the prior Office action rejected under 35 U.S.C. §112(b).
 Applicant is also suggested to use the terms in the claims with either “the …” or “said …”, but not both for consistency. 
The proposed amendments to claim 19 is based on the amendments to claims 1 and 10 for consistency.
If Applicant does not agree with the examiner’s proposed claim amendments, Applicant is required to address every objection to the claims raised by the examiner. 
Further, the preamble of both independent claims 1 and 10 recited “An electronic apparatus …, said specific type of DCM-COFDM signal characterized by:” however, there are no transitional phrases, for example, “comprising”, “consisting essentially of”, and “consisting of” in the claims. The transition phrases “comprising”, “consisting essentially of”, and “consisting of” define the scope of claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims (See MPEP 2111.03).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 10-13, and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
A single means claim (such as an electronic apparatus recited in claims 1, 7, 10-13, and 16), i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor).  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See MPEP 2164.08(a).

Allowable Subject Matter
Claims 19-23 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632